1

2

3

4

5

6

7

8                      UNITED STATES DISTRICT COURT

9                     EASTERN DISTRICT OF CALIFORNIA

10

11
                                ----oo0oo----
12
     STACY L. WEBER and TIMOTHY       NO. 2:15-CV-01829 WBS
13   J. WEBER,

14               Plaintiffs,

15       v.                           ORDER RE: MOTION FOR ATTORNEYS’
                                      FEES AND COSTS
16   TMG LOGISTICS, INC., and
     DAVINDER SINGH MINHAS,
17
                Defendants.
18

19

20                              ----oo0oo----
21            Before the court is defendants’ Motion for Attorneys’

22   Fees and Costs filed August 9, 2018.   (Docket No. 185.)    Under

23   Federal Rule of Civil Procedure 37(c)(2), a court may award

24   reasonable expenses, including attorney’s fees, where “a party

25   fails to admit what is requested” under a request for admission

26   “if the requesting party later proves . . . the matter true.”

27   The court must award such expenses unless (1) the request was

28   properly objected to, (2) “the admission sought was of no
                                     1
1    substantial importance,” (3) “the party failing to admit had a

2    reasonable ground to believe that it might prevail on the

3    matter,” or (4), “there was other good reason for the failure to

4    admit.”   Fed. R. Civ. P. 37(c)(2).    “In determining whether a

5    party reasonably believed it might prevail for purposes of Rule

6    37(c)(2), the true test is ‘not whether [the] party prevailed at

7    trial but rather whether [it] acted reasonably in believing that

8    [it] might prevail.’”    Paradise Nw., Inc. v. Randhawa, No. 2:09-

9    cv-02027-MCE-DAD, 2014 WL 3867426, at *2 (E.D. Cal. Aug. 6, 2014)

10   (citation omitted).

11             Defendants claim that they are entitled to attorney’s

12   fees and expenses under Rule 37(c)(2) based on plaintiff’s

13   failure to admit that she did not sustain lost wages or loss of

14   earning capacity.     The court agrees that the evidence at trial

15   tended to show that plaintiff did not in fact sustain lost wages

16   or loss of earning capacity as a result of the accident, as found

17   by the jury.   Nevertheless, plaintiff did produce some evidence

18   tending to show that she would or could have earned more had she

19   not suffered the alleged injuries she claims were caused by the

20   accident at issue in this case.    In essence, plaintiff argued
21   that while her family’s income may not have decreased in the

22   years after the accident, it would have increased more had she

23   been able to continue with her real estate investing work fully

24   as she had before the accident, or if she was not precluded from

25   doing other work in the future she may have otherwise been

26   qualified to perform.
27             The court notes that the determination of whether

28   plaintiff suffered lost income or loss of earning capacity hinged
                                        2
1    in part on the jury’s credibility determination as to plaintiff

2    and plaintiff’s witnesses, who testified that she was unable to

3    continue her prior real estate work after the accident due to her

4    physical and mental condition.    Plaintiff also supported her loss

5    of income and loss of earning capacity claims with expert

6    testimony.   Under these circumstances, plaintiff’s evidence,

7    while ultimately not persuasive, was a sufficient basis for a

8    reasonable belief that she would prevail at trial on her lost

9    wages and loss of earning capacity claims.1   Accordingly, the

10   court will deny defendants’ request for attorney’s fees and

11   expenses.

12               IT IS THEREFORE ORDERED that defendants’ Motion for

13   Attorneys’ Fees and Costs (Docket No. 185) be, and the same

14   hereby is, DENIED.

15   Dated:   October 9, 2018

16

17

18

19

20
21

22

23

24

25        1    Moreover, even assuming that plaintiff did not have a
26   reasonable basis for her lost wages and loss of earning capacity
     claims, several of the claimed fees and expenses do not appear to
27   be incurred solely as a result of defending these claims. (See,
     e.g., Mot. Ex. J at 20-22 (billing entries for trial time related
28   to Stacy and Timothy Weber).)
                                     3
